      Case 2:18-cr-00496-CCC Document 6 Filed 06/15/21 Page 1 of 2 PageID: 24
PROB 12A
(7/93)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Marque Deshard Thomas                                                Cr.: 18-00496-001
                                                                                      PACTS #: 3262423

Name of Sentencing Judicial Officer:    THE HONORABLE CLAIRE C. CECCHI
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/08/2016

Original Offense:   Count One: Possession of a Counterfeit Obligation of the United States, 18 U.S.C. §
                    472 & 2

Original Sentence: 33 months imprisonment, 36 months supervised release

Special Conditions: DNA testing, Special Assessment, Restitution of $340,083.00, Search/Seizure,
Alcohol and Drug Testing/Treatment, No New Debt/Credit

Type of Supervision: Supervised Release                       Date Supervision Commenced: 07/20/2018

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance
  1
                      The offender has violated the mandatory supervision condition which states
                      'You must refrain from any unlawful use of a controlled substance. You
                      must submit to one drug test within 15 days of release from imprisonment
                      and at least two periodic drug tests thereafter, as determined by the Court.'
                      On May 20, 2021, Thomas tested positive for THC. He admitted to using
                      marijuana on May 10, 2021. Thomas has been having severe sciatica nerve pain
                      and stated he used marijuana to help alleviate his discomfort. A note from
                      Thomas’ doctor confirmed the injury and his temporary leave from
                      employment.


  2                   The offender has violated the mandatory supervision condition which states
                      'You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259,
                      2264, 2327, 3663, 3663A, and 3664.'
                      Thomas is required to pay $25 per month towards his restitution obligation. He
                      consistently made payments until February of 2021, when he could no longer
                      work. Thomas has stated that once he returns to work or receives his disability,
                      he will make a lump sum payment to catch up.
    Case 2:18-cr-00496-CCC Document 6 Filed 06/15/21 Page 2 of 2 PageID: 25
                                                                                           Prob 12A – page 2
                                                                                      Marque Deshard Thomas


U.S. Probation Officer Action:

Thomas is scheduled to complete the term of supervision on July 19, 2021. The United States Probation
Office recommends that Thomas be allowed to expire with money owed, and the case be referred to the
Financial Litigation Unit. Although, Thomas tested positive for marijuana, he reports he used the substance
to “self-medicate” his severe back injury. Thomas also completed several NA/AA classes. Given Thomas’
back injury, it does not appear he would benefit from additional supervision. The United States Probation
Office will continue to drug test Thomas until his expiration date and will notify the Court of any additional
noncompliance.

                                                           Respectfully submitted,

                                                           SUSAN M. SMALLEY, Chief
                                                           U.S. Probation Officer

                                                           Laura M. Kellogg

                                                            By:   LAURA M. KELLOGG
                                                                  U.S. Probation Officer

/ lmp

APPROVED:



Sharon O’Brien June 11, 2021
SHARON O'BRIEN                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

  The Court permits the term of supervision to expire as scheduled on July 19, 2021, with the remaining
X restitution obligation to be monitored by the Financial Litigation Unit of the U.S. Attorney’s office (as
  recommended by the Probation Office)
  Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                   Signature of Judicial Officer


                                                                      6/15/2021
                                                                               Date
